Citation Nr: 1807444	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Character of discharge.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel






INTRODUCTION

The Appellant served in the United States Air Force from April 2, 1971 and was discharged on May 21, 1974.  His service included tours of duty in the Republic of Vietnam.  His discharge was under other than honorable conditions.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a January 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.   



FINDINGS OF FACT

1.  The Appellant received a dishonorable discharge.  

2.  A November 1975 Administrative Decision held that the Appellant's periods of unauthorized absence constitute willful and persistent misconduct and the Appellant's discharge is to be considered under dishonorable conditions.  
  
3. The Appellant had several fragmented periods of absence without official leave (AWOL), over a span of less than 180 continuous days.

4.  A January 2012 Administrate Decision held that the period of service is considered Other Than Honorable for VA purposes and is a bar to benefits administered by VA under 38 C.F.R. § 3.12 (c)(6), as a result of absence without official leave (AWOL) for a "continuous prolonged period" of 172 days, from July 26, 1973 through September 1973.


CONCLUSION OF LAW

The character of the Appellant's discharge for this period of service from April 7, 1971 and to May 21, 1974 is not a bar to the receipt of VA benefits.  38 U.S.C.  §§ 101(2), 5103, 5103A, 5303 (2012); 38 C.F.R. §§ 3.1 (d), 3.12, 3.203, 3.360 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Character of Discharge

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran (for the relevant period of service).  Cropper v. Brown, 6 Vet.App. 450, 452   (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101 (2); 38 C.F.R. § 3.1 (d).  Thus, a discharge or release from a period of active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits for a disability that may have been incurred during that period.  38 U.S.C. § 101 (18); 38 C.F.R. § 3.12 (a). The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12 (a).  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203 (a); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces"). 


A.   38 U.S. Code § 5303 - Certain Bars to Benefits

The discharge or dismissal by reason of the sentence of a general court-martial of any person from the Armed Forces, or the discharge of any such person on the ground that such person was a conscientious objector who refused to perform military duty or refused to wear the uniform or otherwise to comply with lawful orders of competent military authority, or as a deserter, or on the basis of an absence without authority from active duty for a continuous period of at least one hundred and eighty days if such person was discharged under conditions other than honorable unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, or of an officer by the acceptance of such officer's resignation for the good of the service, or (except as provided in subsection (c)) the discharge of any individual during a period of hostilities as an alien, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to section 1553 of title 10.  38 U.S.C. § 5303 (a).

Notwithstanding any other provision of law, (A) no benefits under laws administered by the Secretary shall be provided, as a result of a change in or new issuance of a discharge under section 1553 of title 10, except upon a case-by-case review by the board of review concerned, subject to review by the Secretary concerned, under such section, of all the evidence and factors in each case under published uniform standards (which shall be historically consistent with criteria for determining honorable service and shall not include any criterion for automatically granting or denying such change or issuance) and procedures generally applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions; and (B) any such person shall be afforded an opportunity to apply for such review under such section 1553 for a period of time terminating not less than one year after the date on which such uniform standards and procedures are promulgated and published.  38 U.S.C. § 5303 (e).


B.  § 3.12 Character of Discharge

(a) If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable. (38 U.S.C. 101(2)). A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge. 

(b) A discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided ( 38 U.S.C. 5303(b)). 

(c) Benefits are not payable where the former service member was discharged or released under one of the following conditions: 

(1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities. 

(2) By reason of the sentence of a general court-martial. 

(3) Resignation by an officer for the good of the service. 

(4) As a deserter. 

(5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release. See § 3.7(b). 

(6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. This bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence. This bar applies to any person awarded an honorable or general discharge prior to October 8, 1977, under one of the programs listed in paragraph (h) of this section, and to any person who prior to October 8, 1977, had not otherwise established basic eligibility to receive Department of Veterans Affairs benefits. The term established basic eligibility to receive Department of Veterans Affairs benefits means either a Department of Veterans Affairs determination that an other than honorable discharge was issued under conditions other than dishonorable, or an upgraded honorable or general discharge issued prior to October 8, 1977, under criteria other than those prescribed by one of the programs listed in paragraph (h) of this section. However, if a person was discharged or released by reason of the sentence of a general court-martial, only a finding of insanity (paragraph (b) of this section) or a decision of a board of correction of records established under 10 U.S.C. 1552 can establish basic eligibility to receive Department of Veterans Affairs benefits. The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence. 

(i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties. The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity. Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted. Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL. Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice. For purposes of this paragraph the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.

(e) An honorable discharge or discharge under honorable conditions issued through a board for correction of records established under authority of 10 U.S.C. 1552 is final and conclusive on the Department of Veterans Affairs. The action of the board sets aside any prior bar to benefits imposed under paragraph (c) or (d) of this section. 

(f) An honorable or general discharge issued prior to October 8, 1977, under authority other than that listed in paragraphs (h) (1), (2) and (3) of this section by a discharge review board established under 10 U.S.C. 1553 set aside any bar to benefits imposed under paragraph (c) or (d) of this section except the bar contained in paragraph (c)(2) of this section. 

(g) An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C. 1553, sets aside a bar to benefits imposed under paragraph (d), but not paragraph (c), of this section provided that: 

(1) The discharge is upgraded as a result of an individual case review; 

(2) The discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval or air service under conditions other than honorable; and 

(3) Such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying an upgraded discharge. 

(h) Unless a discharge review board established under 10 U.S.C. 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: 

(1) The President's directive of January 19, 1977, implementing Presidential Proclamation 4313 of September 16, 1974; or 

(2) The Department of Defense's special discharge review program effective April 5, 1977; or 

(3) Any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.


C.  § 3.360 Service-Connected Health-Care Eligibility of Certain Persons Administratively Discharged Under Other Than Honorable Condition

(a) General. The health-care and related benefits authorized by chapter 17 of title 38 U.S.C. shall be provided to certain former service persons with administrative discharges under other than honorable conditions for any disability incurred or aggravated during active military, naval, or air service in line of duty. 

(b) Discharge categorization. With certain exceptions such benefits shall be furnished for any disability incurred or aggravated during a period of service terminated by a discharge under other than honorable conditions. Specifically, they may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies. 

(c) Eligibility criteria. In making determinations of health-care eligibility the same criteria will be used as is now applicable to determinations of service incurrence and in line of duty when there is no character of discharge bar.



II.  History and Analysis

The Appellant served on active duty from April 7, 1971 and was discharged on May 21, 1974.  The Appellant had 8 instances of unauthorized absence during a period that itself totals 172 days.  

A special court martial board convened on September 25, 1973.  The Appellant was found guilty of being AWOL for periods from July 26, 1973 to September 15, 1973.  A November 1975 Administrative Decision held that the Appellant's periods of unauthorized absence constitute willful and persistent misconduct and the Appellant's discharge is to be considered under dishonorable conditions.  

The Appellant's DD 214 shows a discharge under other than honorable conditions.  The Appellant's April 1975 DD 215 indicates several periods during which the Appellant was AWOL, which it totals over a 172 day period.  

Subsequent records from September 1984 and November 1988 show that the Appellant's character of discharge was listed as "Other Than Honorable."  

A subsequent January 2012 Administrate Decision held that the period of service is considered Other Than Honorable for VA purposes, and is a bar to benefits administered by VA under 38 C.F.R. § 3.12 (c)(6), as a result of absence without official leave (AWOL) for a "continuous prolonged period" of 172 days, from July 26, 1973 through September 1973.  The Decision indicates that the Appellant is not entitled to health care for any disabilities determined to be service connected since separation is under the provision of 38 C.F.R. § 3.12 (c)(6).

The Appellant makes several contentions in his February 2012 Notice of Disagreement (NOD).  First, he argues that this was not a continuous period of 172 days, as there are only 52 days between the dates referenced in the Administrative Decision.  Second, he contends that his DD 215 shows that he was AWOL for 172 days, but this was not continuous, but fragmented.  Third, he argues that all of his AWOL problems occurred after his arrival home from the war.  Before his problems, he was in Vietnam for 15 months, from September 2, 1971 to February 2, 1973.  He contends that it was precisely his experiences in Vietnam that later resulted in his erratic behavior upon his return.  He also contends that VA has failed to identify the legal source that is a bar to obtaining benefits based upon his time in service.  Last, he contends that he had a special court martial, not a general court martial.

The Appellant's DD 215 shows that he was AWOL for 8 periods totaling 172 days, but that they were fragmented.  He correctly asserts that his total time AWOL does not rise to the 180 day level for a bar under 38 C.F.R. § 3.12 (c)(6).  

After carefully reviewing the record, the Board finds that the character of the Appellant's discharge is not a bar to his receipt of VA benefits, including health care under Chapter 17, Title 38, United States Code.

In this case, there was a prior Administrative Decision.  The basis for the change in the prior Administrative Decision is not known.  However, the revised Administrative Decision was signed by three individuals.  The SOC contained another signature and continued the same reasoning.  The Board has to accept that the AOJ changed the reason for the Administrative Decision and that such change was intentional.  We accept that the Agency of Original Jurisdiction (AOJ) intended what was signed in this case.  However, the legal basis for the Administrative Decision is unsupported.  He did not have continuous AWOL of 180 days.


ORDER

Character of discharge is valid for VA purposes.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


